Citation Nr: 1132109	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's basal cell carcinoma of the nose for the period prior to April 16, 2007.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's basal cell carcinoma of the nose for the period on and after June 1, 2007.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1954 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which increased the disability evaluation for the Veteran's basal cell carcinoma of the nose from 30 to 50 percent; effectuated the award as of April 16, 2007; and denied a temporary total evaluation for the Veteran's basal cell carcinoma of the nose under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an April 16, 2007, surgical procedure.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2011, the Appeals Management Center (AMC) granted a temporary total evaluation for the Veteran's basal cell carcinoma of the nose under the provisions of 38 C.F.R. § 4.30 for the period from April 16, 2007, to May 31, 2007.  In May 2011, the Veteran submitted a Motion to Advance on the Docket.  In June 2011, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

In its July 2010 Remand instructions, the Board directed that:  

3.  After completion of the action requested in Paragraphs 1 and 2, then schedule the Veteran for a VA examination for compensation purposes conducted by a physician in order to determine the current nature and severity of his basal cell carcinoma of the nose.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Color photographs should be taken.  The examiner should address the effect of the Veteran's service-connected basal cell carcinoma upon his vocational pursuits.  

The examiner should advance an opinion addressing whether the Veteran's April 16, 2007, surgical procedure required a period of convalescence.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.  

4.  Then readjudicate the Veteran's entitlement to both an evaluation in excess of 50 percent for his basal cell carcinoma of the nose and a temporary total disability evaluation for his basal cell carcinoma of the nose under the provisions of 38 C.F.R. § 4.30 based upon convalescence following an April 16, 2007, surgical procedure with express consideration of the provisions of 38 C.F.R. § 3.321 (2009).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran was afforded the requested VA evaluation in July 2010.  In reviewing the examination report, the Board observes that the examiner did not address the effect of the Veteran's service-connected basal cell carcinoma upon his vocational pursuits.  In readjudicating the Veteran's claim, the AMC did not discuss the provisions of 38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The July 2010 VA examination report does indicate that the examiner noted that the Veteran had undergone a June 21, 2010, left nasal Mohs defect surgical repair and a July 2010 left scalp/ear region basal cell carcinoma excision.  On examination, the Veteran exhibited a left nasal scar which was "still healing with some drainage" and "stitches in place for lesion behind the ear."  The examiner further commented that the Veteran "must mouth breath at night due to [right] nostril being smaller than from surgeries."  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once the VA provides an examination to a veteran, the VA has a duty to ensure that the examination is adequate for evaluation purposes).  As the Veteran was found to exhibit non-healed left nasal and other basal cell carcinoma surgical residuals, the Board finds that further VA evaluation is required to accurately determine the nature and severity of the Veteran's chronic post-operative basal cell carcinoma residuals.  

Documentation of the Veteran's treatment after July 7, 2010, has not been incorporated into the record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all treatment of his basal cell carcinomas after June 2010, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010). 

2.  Associate with the claims file all relevant VA medical treatment records provided after July 7, 2010, not already of record.  

3.  Then schedule the Veteran for a VA examination for compensation purposes conducted by a physician in order to determine the current nature and severity of his basal cell carcinomas.  All indicated tests and studies should be accomplished and the findings then reported in detail.  Color photographs should be taken.  

The examiner should specifically state whether the Veteran exhibits any respiratory impairment associated with his post-operative nasal basal cell carcinoma residuals.  Further, the examiner should address the effect of the Veteran's service-connected basal cell carcinoma upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

4.  Then readjudicate the Veteran's entitlement to both an evaluation in excess of 30 percent for the period prior to April 16, 2007, and an evaluation in excess of 50 percent for the period on and after June 1, 2007, for his basal cell carcinoma of the nose with express consideration of the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC) that addresses all relevant actions taken on the Veteran's claims, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).   Expedited handling is requested.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

